Citation Nr: 0726700	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  98-17 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous 
condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's application to reopen his previously denied claim 
for service connection for a nervous condition.  In July 
1999, April 2004, and September 2006 the Board remanded the 
claim for additional development.


FINDINGS OF FACT

1.  The claim for service connection for a nervous condition 
was previously denied in a May 1976 rating decision; the 
veteran did not appeal that decision.

2.  Evidence received since the May 1976 decision is 
cumulative or redundant, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The May 1976 rating decision that denied the claim for 
service connection for a nervous condition is final.  
38 U.S.C.A. § 7105 (West 1991 & 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2000 & 2006).

2.  New and material evidence has not been received to reopen 
a claim for service connection for a nervous condition.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2000).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a decision dated in May 1976, the RO denied the veteran's 
claim for service connection for a nervous condition.  The 
veteran did not appeal this decision.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Thus, 
the May 1976 decision is final because the veteran did not 
file a timely appeal from it.

The claim for entitlement to service connection for a nervous 
condition may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in April 
1997.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means evidence that bears directly 
and substantially upon the specific matter under 
consideration, and which by itself, or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened.  
38 C.F.R. § 3.156(a) (2000).  The Board notes, as an aside, 
that the definition of "new and material evidence" has been 
changed, but the latest definition only applies to 
applications to reopen a finally decided claim received by VA 
on or after August 29, 2001; thus, this change does not apply 
to the instant case because the claim to reopen was received 
before that date.  See 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001); 38 C.F.R. § 3.156(a) (2006).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Gustus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence before VA at the time of the prior final RO 
decision consisted of the veteran's service medical records; 
post-service medical records, and the veteran's own 
statements.  The RO found that while the veteran had a 
current diagnosis of a nervous condition (anxiety), there was 
no evidence showing that the veteran was treated or diagnosed 
with this disorder in service, or that this disorder was 
aggravated by his period of active service, and the claim was 
denied. 

The veteran sought to reopen his claim for service connection 
in April 1997.  The Board finds that the evidence received is 
cumulative of other evidence of record and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

In support of his application to reopen his claim, the 
veteran submitted private medical records which demonstrate 
that he has been under treatment for a general anxiety 
disorder since November 1997.  While occasional notations are 
made in these records that the veteran has complained of 
nervous problems since service, none of these records show 
that the veteran was diagnosed with or treated for a nervous 
condition in service.  

Newly submitted evidence also includes written statements 
wherein the veteran alleges that his anxiety first manifested 
in service.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  First, while the 
additionally submitted records demonstrate that the veteran 
has received treatment for a nervous condition, they do not 
show that the veteran had a nervous condition in service.  
Accordingly, they do not constitute evidence that is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, and the claims for service 
connection cannot be reopened on the basis of this evidence.  
See 38 C.F.R. § 3.156(a).  Additionally, given that at time 
of the prior final decision the RO had before it evidence of 
a diagnosis of anxiety, the Board finds that the new evidence 
is largely cumulative of the evidence considered at the time 
of the prior final decision.

Neither may the claim be reopened on the basis of the 
statements submitted by the veteran.  The veteran's 
statements are new, but not material.  The veteran, as a 
layperson without ostensible medical expertise, is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
While the veteran can describe symptoms (including worsening 
of symptoms) that he experiences, he lacks the medical 
competence to relate his current anxiety to a particular 
circumstance, such as any in-service manifestation of 
symptoms or injuries.  Additionally, the veteran's statements 
are mainly cumulative of those considered at the time of the 
last final decision on this issue.

Although the veteran has submitted new evidence that was not 
before the RO in May 1976, this new evidence is not material 
to the claim and does not warrant reopening of the previously 
denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted.  Thus, the claim for service connection 
for a nervous condition is not reopened and the benefits 
sought on appeal remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2002, May 2004, 
January 2005, March 2006, December 2005, and September 2006; 
rating decisions in January 1998, February 1998, and May 
1998; a statement of the case in November 1998; and 
supplemental statements of the case in December 2003 and 
March 2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  
Additionally, at the time of the prior final denial of the 
claim in May 1976, VA informed the veteran that his claim was 
denied because he had failed to submit evidence that 
demonstrated a causal relationship between his anxiety and 
his period of service.  This communication, in addition to 
the above correspondence, satisfied the notice requirements 
as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2007.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Specifically, while the 
veteran referred to treatment for a nervous condition he 
received at Fort Ord in California during service, he was 
informed that a January 2007 response from the National 
Personnel Records Center indicated that there was no 
available evidence demonstrating that the veteran received 
treatment for a psychiatric condition during service and that 
any further attempts to search for such records would be 
futile.  The appellant has not referred to any additional, 
unobtained, relevant, available evidence.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Service connection for a nervous condition remains denied 
because new and material evidence has not been received to 
reopen the claim.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


